NO.
12-06-00172-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: MARTHA WOOD, 
PATRICIA HAYNES, AND ALL OTHERS
SIMILARLY SITUATED,    §          ORIGINAL
PROCEEDING
RELATORS
§          
 
 

MEMORANDUM OPINION
PER CURIAM
            Martha Wood and Patricia Haynes filed
this original mandamus proceeding on behalf of themselves and all others
similarly situated complaining of the trial court’s order dated June 6, 2006
staying the underlying arbitration proceeding until July 12, 2006.1  The relators later requested supplemental
mandamus relief after the trial court signed an order on July 12, 2006
extending its stay of the underlying arbitration proceeding until
August 11, 2006.  The stay has now
expired, and on August 14, 2006, we ordered the relators to show cause why
this proceeding should not be dismissed as moot.  In response, the relators agreed that the
expiration of the trial court’s stay rendered this proceeding moot.  Accordingly, this original proceeding is dismissed.
Opinion delivered August 25,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
 
(PUBLISH)




1 The
real parties in interest are John M. O’Quinn, P.C. d/b/a O’Quinn &
Laminack; John M. O’Quinn & Associates, a Texas General Partnership;
John M. O’Quinn & Associates, L.L.P. d/b/a O’Quinn & Laminack; John M.
O’Quinn Law Firm, P.L.L.C.; and O’Quinn & Laminack.  The respondent is the Honorable Clay Gossett,
Judge of the 4th Judicial District Court, Rusk County, Texas.